Citation Nr: 1827468	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include degenerative arthritis, to include as secondary to healed fracture of the left radius and ulna and surgery.  

2.  Entitlement to service connection for a low back disorder, to include degenerative arthritis of the lumbar spine, to include as secondary to healed fracture of the left radius and ulna and surgery.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran,  served on active duty from December 1965 to December 1967.  

This appeal to the Board of Veterans' Appeals (Board) initially arose from September 2008 and May 2009 rating decisions.  

In the September 2008 rating decision, the RO continued a 10 percent rating for healed fracture of the left radius and ulna, and granted service connection for surgical scars on the ulnar and lateral radial aspects, assigning zero percent (noncompensable) ratings, each effective October 19, 2007.  In December 2008, and again in May 2008, the Veteran filed  notice of disagreement (NOD).  In May 2010, the RO issued a statement of the case (SOC).  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was received in June 2010.  

In the May 2009 rating decision, the RO denied the Veteran's claims for service connection for degenerative arthritis of the lumbar spine, bilateral should chronic rotator cuff arthropathy, and degenerative disc disease of the cervical spine, with bilateral neuroforaminal stenosis.  In May 2009, the Veteran filed a NOD.  In December 2010, the RO issued a SOC.  A substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) was received in January 2011.  

In November 2011, the Veteran presented sworn testimony at a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that hearing is of record.  The Veteran has been notified of his right to have a new hearing, but elected to have his appeal decided on the evidence of record.  See January 2016 Hearing Options Response.

In November 2013, the Board determined that the issue of a TDIU was raised, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in an April 2015 supplemental SOC (SSOC)). 

In April 2015, prior to recertification of the appeal to the Board, the AMC granted the Veteran's claim for service connection for a neck disability; this matter resolve the appeal as to this matter.  The RO also separately awarded service connection for impairment of left wrist supination and pronation, associated with healed fracture of the left radius and ulna, which was assigned a 20 percent disability rating , effective March 2015.

In a March 2016 Board decision, the Board, inter alia, granted an initial 10 percent rating for surgical scar of the left lateral radius, but denied service connection for left shoulder disorder and a low back disorder, and denied higher ratings for healed fracture of the left radius and ulna and left ulna surgical scar.  At that time, the Board also remanded the claims for service connection for a right shoulder disorder and for a TDIU to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action,  the  AMC continued to deny the claims (as reflected in a July 2016 supplemental SOC (SSOC)). 

In December 2016, the Veteran appealed the Board's March 2016 denial of the service connection claims and the issue of entitlement to an initial compensable rating for surgical scar over the left ulnar to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Memorandum Decision, the Court set aside the Board's denials, and remanded these matters to the Board for further proceedings consistent with the decision.  The Court affirmed the Board's decision as to the denial of entitlement to an initial compensable rating for surgical scar over the left ulna. 

In March 2017, the Board denied the Veteran's claim for a TDIU, as well as service connection for a right shoulder disorder.  The Veteran appealed the decision denying entitlement to a TDIU to the Court.  In a November 2017 order, the Court granted a Joint Motion for Partial Remand to vacate the Board's denial of the TDIU claim.  Pursuant to the actions requested in the Joint Motion, the issue was remanded to the Board for development and readjudication consistent with the directives contained therein. 
 
As a final preliminary matter, the  Board notes that the Veteran filed a NOD with a February 2017 determination that the Veteran was overpaid benefits.  Although issuance of a statement of the case is required in response to a NOD, here, the evidence reflects that the AOJ is in the process of developing the claim in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claim is still in the development stage, it is not in appellate status and will not be considered by the Board at this time.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.    All records have been reviewed.

For reasons expressed below, the remaining claims on  appeal are being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Court's Memorandum Decision, and review of the claims file, the Board finds that further action on these claims, prior to appellate consideration, is required. 

The Veteran contends that his left shoulder and low back disabilities are a result of an in-service motor vehicle accident.  As noted in the August 2017 Memorandum Decision, the Veteran also raised the matter  secondary service connection during his November 2011 Board hearing, when the Veteran and his representative stated that the Veteran's left shoulder and low back disabilities were related to the nature of his service-connected left forearm operation and in a March 2014 statement, the Veteran expressly asserted that his current left shoulder and low back disorders were "more likely than unlikely [ ] a result of my past service[-]connected surgery due to a turned over truck" while he was stationed in Munich, Germany.  However, the Board did not address the theory c hat his left shoulder and low back disorders are due to the left forearm surgery following the in-service MVA, and not the MVA itself.  

Given the above, the Board finds that another remand of these matters to obtain medical opinions addressing the relationship, if any, between his low back and left shoulder disabilities and his service-connected left forearm disability, to include the related left forearm surgery, complete with supporting rationale, is necessary.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or to obtain a medical opinion when developing a service connection claim, it must obtain or provide one that is adequate for purposes of the determination being made). 

To this end, the AOJ should arrange to obtain an addendum opinion from the prior VA examiner, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

With regard to the issue of a TDIU, as adjudication of service connection claims may bear on the TDU claim,  Board consideration of the Veteran's entitlement to a TDIU, would be premature, at this juncture  The Board also finds that further development of this claim is warranted.  As noted in the November 2017 Joint Motion for Partial Remand, the parties agreed that the Board's statement of reasons or bases was inadequate for relying on the March 2015 VA examiner's conclusory statement that the Veteran could perform sedentary work, with no discussion as to how  his  combined  disabilities, neck and left arm, with an inability to move and grip, and his  radiculopathy would affect him, or not, in a sedentary position.  Thus, the Board finds that examination by appropriate physician-preferably, one with  occupational or vocational expertise-for medical comment addressing the combined functional effects of the Veteran's healed fracture of the left radius and ulna, surgical scars of the ulnar and lateral radial aspect, neck disability, and associated radiculopathy of the upper extremities, with supporting rationale-would helpful in resolving the TDIU claim. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Chicago VA Medical Center (VAMC) and that records dated through May 2016 are associated with the file.  Hence, the AOJ should obtain all pertinent VA treatment records dated since May 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159. (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Chicago VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the examiner who provided the March 2015 opinions addendum opinions addressing the etiology of low back and left shoulder disabilities.   

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  Only arrange for further examination of the Veteran, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available the designated and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed low back disability and left shoulder disability, following review of the record, the physician should render an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability
(a) was caused OR (b) is or has been aggravated (worsened beyond natural progression) by his service-connected healed fracture of the left radius and ulna, to specifically include the related left forearm operation . 

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's assertion that his left shoulder and low back disabilities result from his surgery and resulting plate in his arm.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for examination of the Veteran by an appropriate physician-preferably, one with occupational and/or vocational expertise-for evaluation and comments addressing the functional effects of the Veteran's service-connected disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available the designated  physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on full consideration of all pertinent medical and lay evidence, the physician should discuss the combined functional effects of all of the Veteran's service-connected disabilities-currently, healed fracture of the left radius and ulna, surgical scars of the ulnar and lateral radial aspect, neck disability, and associated radiculopathy of the upper extremities-on his ability to perform the physical acts required for gainful employment.

The physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any) for which his education and occupational experience would otherwise qualify him despite the combined effects of the service-connected disabilities, and whether any limitation on employment is likely to be permanent.

The physician should specifically address any functional impact on the Veteran's ability to work in the marketing field (which was his occupation before he stopped working).  

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager)  files(s) since the last adjudication) and legal authority. 

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


